A~~T~N~I.TEXA~         L_--. ---     -.
                                           I                  I




Hon. L. A. Woods             ODiIliOD No. v-591
State Superintendent
Department of Education      Re: Ellglbillty of voters
Austin, Texas                    residing in county-
                                 line school districts
Attn.: Hon. T. M. Trlmble        to vote for certain
       First Assistant           county school trus-
                                 tees.
Dear Sir:
          We refer to your recent request made at the
instance of the County Sohool.Superintendent of Jim
Wells,County for an opinion on the folldwing submitted
.f%~ct,~:

          San Diego~Independent School Die-
     trict is a county-line consolidated in-
     dependent school district; its boundaries
     include area lying in Duvall County and
     extends into Jim Wells County to include
     area lying in said county; the school dls-
     trict Is under the jurisdiction and ad-
     ministrative control of the Duval Coun-
     ty School Board.
          You request an opinion on the following sub-
mitted question:
         “Whether qualified voters living in
    Commissioner’s Precinct No. 2, Jim Wells
    County, Texas, and residing in voting pre-
    cinct No. 6, Jim Wells County, Texas, but
    residing within the San Diego Independent
    School District (part of which extends in-
    to Jim Wells County) may legally vote for
    the Jim Wells County School Trurtee for
    J~imWells County Commissioner’s Precinct
    No. 2; end for County Trustee at large
    for Jim Wells County.”
          Presumably, the San Diego Conrolidated Inde-
pendent School District was created in accordance with
Hon. L. A. Woods, page 2   (V-591)


Article 2742b, Sec. 5b, or Article 2742a, Sec. 5a, Ver-
non's Civil Statutem; and under the provisions of said
laws, Duval County was designated the county having
supervision of said consolidated districts. See al80
Articles 2743 and 29228, V. C. 9.
          Section 8 of Article 2742b, provider:
          'One County Trustee shall be elected
     from the County at large and one Proa each
     Commlssionern4n Precinct bv the voters of
     the dlstrlcts m
     County Trusteesand no school district not
     under the suuervlsion of such ,trustee shall
                                ion. (Acts 1927
                               x    Pi 228 &II:
     phasis added throughout-this opinionI.
          Article 2745a, also providing for the election
of county trustees by county-line school district vot-
ers, reads:
          "At an election for county school trus-
     tees, all persons who are otherwise gualifi-
     ed to vote for county school trustees and,
     who reside in a county line school district
     shall be entitled to vote for county school
     trustees of ths county having management and
     control of such county line ~district, even
     though such voters reside in that portion
     of the county line district lying outside of
     the county having management and control of
     the county line district. (H.B. No. 566,
     Acts 1939, 46th Leg., P.S.)
          Article 2676 a8 amended by Acts 1934, 43rd
Leg., 2nd C.S., Chap. 48, Section 1, provides, in part,
88 follows:
          "The general management and control of
     the public free schools and high schools in
     each county, unless otherwise provided by
     law Shall be vested in five (5) county school
     trustees elect,ed:fromthe county, one of vhom
     shall be elected from the county at large by
     the qualified voters of the common and con-
     solidated Independent school districts of the
     county, and one from.each Commissioners' Pre-
     cinct by the qualified voters of each Commis-
Hon. L, A. Woods, page 3   (V-591)


     sloners' Precinot. . .'
          It Is readily seen that had it not been 'other-
wise provided by law" Article 2676 would have been appli-
cable in the determination of what county board would
have the general menagement and control of the public
free schools and high schools in each county and the de-
ters&nation of the manner in which the county school
trustees offices should be filled in an election held for
that purpose.
          It is, however, otherwise provided by law in
Article 2742b, Sections 5a, 5b and Article 2743, that
the general supervision and control of a county-line
school district shall be In that county designated In
the proceedings creating the county-line district.
          Further Section 8 of Article 2742b mpecifi-
tally providea (lj that only those voters 'under the
supervision of the county trustees" may vote for the
trustee at lar e and a trustee from their Commissioners'
Precinct, and ? 2) "no school district &   under the su-
pervislon,,ofsuch trustees shall participate in their
election.   Accordingly, the voters residing in that
portion of the San Die o Independent School District
which is In Jim Well8 8 ounty and which Is under the
supervision and control of Duval County may not legal-
ly vote for the designated county school trustees of
Jim Wells County.
          However, Article 2745a authorizer all persons
vho are otherwise qualified to vote for county school
trustees and who reside In a county-line school dis-
trict 'to vote for county school trustees of the county
having management and control of such county-line dis-
trict even though such voters reside In that portion of
the county-line district lying outside of the county h&x-
ing management and control of the county-line district.
                       SUMMARY
          The qualified voters residing in
     that portion of the Consolidated San
     Diego Independent School district which
     is in Jim Wells County, which district
     is und.erthe management and control of
     Duval County, may not legally vote for
 Boni~L.
   ~-, A. woods; page 4       (v-591)


         the county school trustees of Jim Wells
         county. Article 2742b, Section 8, Ver-
         non'r Civil Statuter.
                                        Yours   very   truly,
..:,   ., ~
                                 ATTORNEY QEI'IERAL
                                                  OF TFXAS



 CEO:mw                                 Chester E. Ollison
                                        Assls tant